33 F.3d 52
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.Sergeant DOUGHERTY;  Custodian Hinnet;  Custodian Dyke;Gary Dixon;  Lynn C. Phillips;  Sergeant Lassiter;  JamesTaylor, Manager;  Doctor Baloch;  Doctor Sadat;  LieutenantWilkinson;  Lieutenant Walker;  Deputy Warden French;Franklin E. Freeman, Jr.;  Correctional Officer Libon;Correctional Officer Williams;  Correctional Officer Smith;Correctional Officer Barbour, Defendants Appellees.
No. 94-6609.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 16, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-764-CRT-BR)
Cornelius Tucker, Jr., appellant pro se.
E.D.N.C.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing portions of his 42 U.S.C. Sec. 1983 (1988) complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED